 1   Stephen B. Coleman (State Bar #021715)
     PIERCE COLEMAN PLLC
 2
     7730 East Greenway Road, Suite 105
 3   Scottsdale, Arizona 85260
     Tel. (602) 772-5506
 4   Fax (877) 772-1025
 5   Steve@PierceColeman.com
     Attorneys for Defendant City of Phoenix
 6
 7                             UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF ARIZONA
 9
     Christopher Turiano, an individual,
10                                                     Case No: CV-21-01428-PHX-MTL
                          Plaintiff,
11
            v.                                           DEFENDANT’S RESPONSE TO
12                                                             PLAINTIFF’S
     City of Phoenix, a municipal corporation,           NOTICE TO THE COURT AND
13                                                         REQUEST FOR ORDER
14                        Defendant,
15
16
            Defendant City of Phoenix (the “City” or “Defendant”) submits the following
17
     Response to Plaintiff’s Notice to the Court and Request for Order (the “Notice”).
18
            Plaintiff’s Notice is flawed for multiple reasons. To begin, Plaintiff’s requested
19
     relief – an injunction preventing the City from investigating or disciplining any
20
     departmental witnesses during the pendency of this lawsuit – is unavailable as a matter of
21
     law because it is entirely unrelated to Plaintiff’s sole cause of action for an alleged
22
     violation of his Fourth Amendment rights.
23
            Plaintiff’s Notice is also substantively deficient. Without bothering to cite any
24
     supporting facts, Plaintiff attempts to paint a grossly misleading picture of the City’s
25
     conduct as retaliatory. Contrary to Plaintiff’s conclusory allegations, however, the City
26
     did not investigate a witness for retaliatory reasons. Rather, the undisputed record shows
27
28


                                                   1
 1   that the witness violated the clear and unmistakable language of a Phoenix Police
 2   Department Operations Order by publicly releasing a draft investigation report.
 3          For these reasons, which are discussed in detail below, this Court should reject
 4   Plaintiff’s Notice and award the City its attorneys’ fees.
 5                                  FACTUAL BACKGROUND
 6
            The Phoenix Police Department’s Disciplinary Policies Require That Draft
 7          Investigation Reports Be Treated As Confidential.
 8          Under Phoenix Police Department (“PPD”) Operations Order 3.19, certain police
 9   officers who are facing discipline are given the opportunity to participate in an
10   Investigative Review Process (“IRP”), which allows for a dialogue regarding draft
11   investigative results. [Phoenix Police Department Operations Order 3.19 at Section 8,
12   attached as Exhibit 1] As part of the IRP, the PPD provides the law enforcement officer
13   and/or representative with a draft internal investigation report with proposed findings.
14   The law enforcement officer is then given 21 days to review the draft “and make note of
15   any issues in dispute.” [Id.] Thereafter, the law enforcement officer is permitted to share
16   feedback on the draft report at an investigative review meeting with his or her Commander
17   and members of the Professional Standards Bureau (“PSB”). [Id.]
18          Because of the sensitivity of this process, the City has adopted certain measures to
19   safeguard the confidentiality of draft investigation reports. Upon the conclusion of the
20   investigative review period, the employee and/or representative is required to “return all
21   copies of the ‘Draft’ Internal Investigation Report,” except that the employee may retain
22   one copy until the final report is issued, for comparative purposes. [Id.]
23          In addition, Operations Order 3.19 expressly states that:
24          Employees will not:
25          • Make copies of the “Draft” Investigation Report form/packet.
26          • Provide copies of the “Draft” Investigation Report form/packet to the media.
27          • Make the “Draft” Investigation Report form/packet available to the public.
28   [Id. (emphasis in original)]

                                                   2
 1          This confidentiality requirement serves several important functions. For example,
 2   it helps insulate the investigation from external influences, such as lobbying efforts by the
 3   public or other officers. It also protects officers from reputational damage in the event
 4   that the PPD’s findings of misconduct are modified or withdrawn. By illustration, if an
 5   officer persuades the PPD that no discipline is warranted, he or she may face unfair
 6   stigmatization if a draft report with contradictory findings is released to the public. In
 7   addition, the confidentiality requirement encourages candid participation in the important
 8   IRP process.
 9          As set forth below, Plaintiff’s Notice seeks to shield an officer from accountability
10   for violating the requirements of Operations Order 3.19.
11
            Officer Michael Thomas Publicly Released A Draft Investigation Report In
12          Violation Of The PPD’s Operations Orders.
13          As noted in previous filings in this lawsuit, the City is conducting an ongoing
14   investigation regarding the creation, meaning, and dissemination of a challenge coin
15   depicting a protester being hit in the groin with a non-lethal munition.
16          On or about August 16, 2021, the City completed a draft report regarding the
17   conduct of three officers who were found to have violated PPD Operations Orders by
18   distributing the challenge coin in the workplace and/or describing the challenge coin to
19   members of the public. [Thomas Affidavit at Exhibit A (Doc. 10-2)] The report, which
20   has a prominent “Draft” stamp on each page, is governed by the confidentiality provisions
21   set forth above. The draft report is also subject to revision through the IRP process.
22          None of the three officers who are the subject of the draft report are parties to this
23   lawsuit. Additionally, the draft report does not relate to any request by the City for
24   officers to make personal cell phone data available for inspection, which is the central
25   issue in this litigation. [Id.]
26          On August 25, 2021, Michael Thomas (“Thomas”), a Phoenix police officer and
27   Representative for the Phoenix Law Enforcement Association (a labor organization that
28   represents rank-and-file police officers at the PPD), submitted an affidavit in support of

                                                   3
 1   Plaintiff’s request for a preliminary injunction. [Id. at ¶¶ 1-2] Thomas’s affidavit
 2   includes a copy of the draft investigation report attached as Exhibit A.
 3          By consenting to the filing of an unsealed copy of the report, Thomas was
 4   responsible for placing the content in the public domain, which directly contravenes the
 5   PPD’s prohibition against making “the “Draft” Investigation Report form/packet available
 6   to the public.” [Exhibit 1] Thus, there can be no debate that Thomas violated Operations
 7   Order 3.19.1
 8          On September 2, 2021, the City served Thomas with a Notice of Investigation and
 9   conducted an interview regarding his breach of confidentiality. [Notice of Investigation,
10   attached as Exhibit 2]2 Contrary to Plaintiff’s unsupported speculation in the Notice, the
11   City’s investigation was not motivated by Thomas’s testimony in this matter, but his clear
12   disregard of the restriction on publicly disclosing a draft report – a policy he should be
13   well acquainted with given his role as a representative of police officers in the IRP
14   process. [Thomas Affidavit at ¶¶ 2-3 (Doc. 10-2)]
15          Predictably, just days after Thomas’s disclosure, a journalist posted the draft report
16   on Twitter. [https://twitter.com/DaveBiscobing15/status/1435670790129684486?s=20]
17
                                            ARGUMENT
18
     I.     PLAINTIFF HAS FAILED TO ARTICULATE ANY LEGITIMATE BASIS
19          FOR THE INJUNCTIVE RELIEF REQUESTED IN THE NOTICE.
20
            Plaintiff’s Notice is both procedurally and substantively flawed. As an initial
21
     matter, Plaintiff’s unorthodox filing, which is styled as a “Notice to the Court and Request
22
     for Order,” boils down to a request for a preliminary injunction without a hearing.
23
24   1
       Plaintiff does not even attempt to argue that Thomas’s disclosure of the draft report did
25   not violate Operations Order 3.19. Instead, he states that Plaintiff’s counsel was
     responsible for filing the document with the Court. This does not, however, absolve
26   Thomas of responsibility since Thomas presumably authorized the filing.
27   2
       Plaintiff may also bear some responsibility for authorizing the filing of the draft report,
28   but the City narrowly limited its investigation to Thomas’s actions because the draft
     report was included as an exhibit to Thomas’s affidavit.
                                                   4
 1   Plaintiff cannot avoid this fact by cloaking the Notice with an ambiguous title.
 2             When a party seeks to enjoin conduct (as Plaintiff has done here), the proper
 3   vehicle is to move for entry of an injunction pursuant to Federal Rule of Procedure 65.
 4   This, of course, triggers the moving party’s burden to establish the following elements
 5   (which Plaintiff is likely seeking to avoid): “(1) a strong likelihood of success on the
 6   merits, (2) the possibility of irreparable injury to plaintiff if preliminary relief is not
 7   granted, (3) a balance of hardships favoring the plaintiff, and (4) advancement of the
 8   public interest.” Nouveau Riche Corp. v. Tree, No. CV08-1627-PHX-JAT, 2008 WL
 9   5381513, at *4 (D. Ariz. Dec. 23, 2008).
10             Plaintiff has not made any pretense of attempting to comply with the requirements
11   for obtaining a preliminary injunction. He has failed to analyze the elements, cite
12   meaningful evidence, or provide legal authority for the requested relief. Instead, he relies
13   on threadbare allegations, speculation, and innuendo, all of which is woefully insufficient
14   to meet his burden.
15
               A.     Plaintiff’s Requested Relief Is Unavailable As A Matter Of Law.
16
               Plaintiff’s Notice fails in the first instance because the requested injunction falls
17
     outside the jurisdiction of this Court. As the Ninth Circuit held in Pac. Radiation
18
     Oncology, LLC v. Queen’s Med. Ctr.: “When a plaintiff seeks injunctive relief based on
19
     claims not pled in the complaint, the court does not have the authority to issue an
20
     injunction.” 810 F.3d 631, 633 (9th Cir. 2015). In explaining this rule, the Ninth Circuit
21
     stated:
22
               We hold that there must be a relationship between the injury claimed in the
23             motion for injunctive relief and the conduct asserted in the underlying
               complaint. This requires a sufficient nexus between the claims raised in a
24
               motion for injunctive relief and the claims set forth in the underlying
25             complaint itself. The relationship between the preliminary injunction and the
               underlying complaint is sufficiently strong where the preliminary injunction
26             would grant ‘relief of the same character as that which may be granted
27             finally.’ De Beers Consol. Mines, 325 U.S. at 220, 65 S.Ct. 1130. Absent that
               relationship or nexus, the district court lacks authority to grant the relief
28             requested.

                                                      5
 1   Id. Here, Plaintiff is barred from obtaining the requested injunctive relief because there is
 2   an insufficient nexus between his Fourth Amendment claim (which involves the
 3   inspection of personal cell phone data) and his request to enjoin the City from
 4   investigating and/or disciplining Thomas and other witnesses.
 5          The District of Columbia’s decision in Bird v. Barr, which applies the same rule
 6   articulated by the Ninth Circuit in Pac. Radiation Oncology, illuminates the fatal flaws
 7   with Plaintiff’s Notice. No. 19-CV-1581 (KBJ), 2020 WL 4219784 (D.D.C. July 23,
 8   2020). There, the plaintiffs argued that injunctive relief was necessary “to protect the
 9   judicial process from the chilling impact of Defendant’s retaliation bordering on
10   constructive discharge against a named plaintiff, which would deter anyone else from
11   coming forward to join this putative class action or from offering truthful testimony in this
12   matter” Id. at *1. Analogous to this matter, the plaintiffs sought “an order preliminarily
13   enjoining the [defendant] ‘from engaging in any retaliation against any plaintiff or
14   witness[.]’” Id.
15          Consistent with Ninth Circuit jurisprudence, the court explained that: “it is
16   important to understand what a preliminary injunction is not: it is not a generic means by
17   which a plaintiff can obtain auxiliary forms of relief that may be helpful to them while
18   they litigate unrelated claims. To the contrary, this Court only possesses the power to
19   afford preliminary injunctive relief that is related to the claims at issue in the litigation[.]”
20   Id. at *2 (emphasis in original). In other words, without “a connection between the claim
21   and requested injunction, there is simply no jurisdictional basis for the Court to grant
22   preliminary relief.” Id.
23          Applying this principle, the Court determined that the requested injunction was
24   outside its jurisdiction, reasoning as follows:
25          With respect to the PI motion at issue here, the disconnect between the
            underlying claims in the lawsuit and the alleged basis for preliminary relief
26
            could not be more evident. This is because, in their complaint, Plaintiffs
27          allege that the FBI authorized, or engaged in, sex-discrimination while
            Plaintiffs were in the FBI training academy and seek, inter alia, to enjoin
28          such conduct, but in the PI motion, Plaintiffs request an injunction ‘to protect

                                                    6
 1          all of the name[d] plaintiffs’ from potential reprisals for participating in this
            legal action as a general matter. The requested preliminary injunctive relief
 2          bears no resemblance to the relief that the Plaintiffs request in the underlying
            action.
 3
     Id. at *1 (internal citations omitted). The same rationale applies here.
 4
            Similar to Barr, Plaintiff’s request to enjoin the City from investigating and/or
 5
     disciplining Thomas for disclosing a draft report (along with an indefinite ban on
 6
     investigations of any departmental witnesses) is unrelated to Plaintiff’s sole claim that the
 7
     City has violated his Fourth Amendment rights by asking to inspect the data from his
 8
     personal cell phone. Thus, Plaintiff cannot, as a matter of law, obtain the requested
 9
     injunction.3
10
            B.      Plaintiff Has Failed To Demonstrate A Strong Likelihood Of Success
11
                    On The Merits.
12
            Even putting aside the jurisdictional issue, Plaintiff’s Notice is substantively
13
     flawed. To show retaliation, Plaintiff must prove facts establishing a causal nexus
14
     between Thomas’s alleged protected activity and an adverse action by the City. See e.g.,
15
     Karam v. City of Burbank, 352 F.3d 1188, 1194 (9th Cir. 2003) (“Karam alleged that the
16
     defendants instigated the charges against her in retaliation for her appearing at city council
17
     meetings and speaking out on issues of public concern. She failed, however, to present
18
     evidence establishing a nexus between the exercise of her First Amendment rights and her
19
     prosecution. In short, she failed to establish a genuine issue of material fact on the
20
     causation element of her claim.”); Cohen v. Fred Meyer, Inc., 686 F.2d 793, 796 (9th Cir.
21
     1982) (“To show the requisite causal link, the plaintiff must present evidence sufficient to
22
     raise the inference that her protected activity was the likely reason for the adverse
23
     action.”). Plaintiff’s Notice is glaringly devoid of any evidence that could satisfy this
24
     element.
25
26
     3
      This Court, of course, has other tools at its disposal to address witness tampering, such
27
     as the imposition of sanctions. In this case, however, the City has acted for legitimate,
28   non-retaliatory reasons, so it is unnecessary to explore this issue.

                                                   7
 1          Factually, Plaintiff contends, at most, that Thomas provided an affidavit in the
 2   lawsuit and was subsequently interviewed regarding his clear policy violation. Otherwise,
 3   Plaintiff relies on conclusory, self-serving statements that are devoid of factual support
 4   and carry no evidentiary weight, such as the following:
 5               “Defendant has used the filing of the exhibit as a ruse for engaging in the
                  intimidation of Officer Thomas for his role as a witness in support of
 6
                  Plaintiff’s request for injunctive relief.”
 7               “Plaintiff is concerned that the Defendant will continue to intimidate and
 8                harass this witness by subjecting him to discipline strictly for his role as an
                  affiant and witness in this litigation.”
 9
                 “Plaintiff is also concerned about reprisal for other witnesses who may
10                testify on his behalf.”
11   [Notice at p. 2]
12          Plaintiff cannot seriously contend that these threadbare statements are sufficient to
13   establish a strong likelihood of success on the merits. Indeed, for Plaintiff to request an
14   injunction based on such flimsy “evidence,” is tantamount to asking this Court to establish
15   a blanket rule that witnesses in employment cases are immune from accountability for
16   their actions.
17          Plaintiff’s allegations in this case are comparable to the “unadorned, the-defendant-
18   unlawfully-harmed-me accusation” that the Supreme Court found insufficient to support a
19   claim in Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009). There, the plaintiff alleged that
20   the defendants “’knew of, condoned, and willfully and maliciously agreed to subject
21   [him]’” to harsh conditions of confinement ‘as a matter of policy, solely on account of
22   [his] religion, race, and/or national origin and for no legitimate penological interest.’” Id.
23   at 1951. The Supreme Court rejected these allegations, stating:
24          These bare assertions, much like the pleading of conspiracy in Twombly,
            amount to nothing more than a ‘formulaic recitation of the elements’ of a
25          constitutional discrimination claim, 550 U.S., at 555, 127 S. Ct. 1955,
26          namely, that petitioners adopted a policy ‘because of,’ not merely ‘in spite
            of,’ its adverse effects upon an identifiable group.’ Feeney, 442 U.S., at 279,
27          99 S. Ct. 2282. As such, the allegations are conclusory and not entitled to be
            assumed true. Twombly, supra, 550 U.S., at 554-555, 127 S. Ct. 1955.
28

                                                   8
 1   Id. Here, Plaintiff’s bare allegation that the City investigated Thomas in retaliation for his
 2   testimony is similarly bereft of factual support and should be disregarded by this Court.
 3          Plaintiff has not only failed to supply evidence that the City acted with a retaliatory
 4   motive, but the uncontradicted record shows otherwise. It is undisputed that Thomas
 5   publicly released a draft investigation report. In fact, the document resides on this Court’s
 6   docket, where it was publicly available until the Court granted the City’s motion to seal on
 7   September 9, 2021. It is also uncontested that the City prohibits the public release of draft
 8   investigations that are shared with employees as part of the IRP. Under these
 9   circumstances, there can be no doubt Thomas’s actions violated the requirements of
10   Operations Order 3.19. Thus, for Plaintiff to label the City’s actions as retaliatory is a
11   gross mischaracterization of the record. A more accurate narrative is that Plaintiff is
12   attempting to obstruct the City from enforcing its legitimate work-related policies.
13          In light of Thomas’s conduct, the PPD had the right and responsibility to conduct
14   an investigation (and to take disciplinary action, if deemed appropriate). Thus, there is no
15   basis to enjoin the City from taking further steps to address Thomas’s violation.
16          Moreover, Plaintiff has presented no evidence that the City poses a retaliatory
17   threat to other potential witnesses, as he groundlessly speculates in the Notice. Once
18   again, the Bird decision is instructive. As alternative grounds for denying the request to
19   enjoin the employer from retaliating against plaintiffs and witnesses, the court found no
20   likelihood of success on the merits:
21          In the absence of any evidentiary support for the speculative suggestion that
            the FBI will target Plaintiffs and witnesses going forward, this Court cannot
22
            find that Plaintiffs have established any of the traditional PI factors. Nor is
23          this Court aware of any authority that supports Plaintiffs’ implicit suggestion
            that a preliminary injunction can properly issue to address potential conduct
24          of a defendant that is neither established nor imminent, whether to ensure the
25          participation of parties and witnesses or otherwise.
     Bird, 2020 WL 4219784, at *4 (emphasis in original).
26
            In this case, Plaintiff’s Notice is equally speculative regarding the purported threat
27
     of future retaliation by the City. Thus, even if injunctive relief was available (which it is
28

                                                   9
 1   not), Plaintiff’s request would fail based on his inability to establish a strong likelihood of
 2   success.
 3          Finally, it is worth noting that Plaintiff’s requested injunction is vastly overbroad.
 4   While Plaintiff’s Notice is sorely lacking in factual support, it is unrestrained in the scope
 5   of the proposed relief. Undeterred by the paucity of evidence of the City’s alleged
 6   retaliatory motive, Plaintiff asks this Court to issue a sweeping order that prohibits the
 7   City from investigating or disciplining any of his witnesses (whom he fails to identify) for
 8   the entire duration of this lawsuit (which could last years). Such a request would be
 9   startlingly overbroad even if it was supported by evidence of retaliation. Here, no such
10   evidence exists, so the Court should resoundingly reject Plaintiff’s Notice.
11          C.     The Public Interest And Balance Of Hardships Weigh In Favor Of The
12                 City.

13          Although Plaintiff ignores the public interest and balance of hardships, they are

14   worthy of mention. These factors also counsel against injunctive relief.

15          While the risk of retaliation exists in every employment case, injunctions against

16   investigating witnesses are not commonplace. The policy reasons for this are obvious. If,

17   as Plaintiff appears to suggest, the mere combination of protected activity followed by an

18   investigation were sufficient to support injunctive relief, then every witness for the

19   plaintiff in an employment-related lawsuit would be immunized against being investigated

20   or disciplined for misconduct. This would create a proverbial “get out of jail free card”

21   allowing witnesses unfettered ability to engage in insubordination and all hosts of policy

22   violations without fear of any repercussions. Brooks v. City of San Mateo, 229 F.3d 917,

23   928 (9th Cir. 2000) (expressing concern that “employers will be paralyzed into inaction”

24   once an employee has engaged in protected activity, which would be “tantamount to a ‘get

25   out of jail free’ card for employees engaged in job misconduct”). Not only is this an

26   absurd proposition, but it has been repeatedly rejected by the courts. See, e.g., Buhl v.

27   Abbott Lab’ys, 817 F.App’x 408, 411 (9th Cir. 2020) (“Buhl cannot insulate himself from

28   being disciplined for unprotected misconduct by pairing that misconduct with protected


                                                   10
 1   whistleblowing.”); Arraleh v. Cty. of Ramsey, 461 F.3d 967, 977–78 (8th Cir. 2006)
 2   (“Engaging in protected activity ‘does not insulate an employee from discipline for ...
 3   disrupting the workplace.’”); Robert v. City of S. Bend, No. 2:15CV173-PPS, 2018 WL
 4   276323, at *4 (N.D. Ind. Jan. 2, 2018) (“An employee’s engaging in protected activity
 5   cannot immunize him from subsequent investigation, discipline, or termination based on
 6   his own inappropriate workplace behavior.”). Moreover, these considerations are even
 7   more pronounced in cases involving law enforcement (such as this one) given the
 8   heightened need for order and efficiency.
 9          With regard to the public interest, it is also important to note that the City is not
10   seeking to stymie Plaintiff’s ability to present evidence to this Court – although the City
11   does question the relevancy of the draft report. Instead, the City merely expects that a
12   sworn peace officer will present evidence in a manner that complies with the PPD’s
13   Operations Orders. Thomas could have easily accomplished this by seeking leave to file
14   the draft report under seal. In fact, the City would have stipulated to this, if asked.
15          Finally, the balance of hardships weighs against injunctive relief. On the one hand,
16   if the City determines that discipline is appropriate, Thomas can avail himself of the full
17   panoply of procedural rights afforded to PPD officers who are facing discipline. This will
18   provide protection against unwarranted consequences. On the other hand, a restriction on
19   the City’s ability to investigate an officer who so clearly and brazenly violated an
20   Operations Order would be destructive to the orderly and efficient operation of the PPD.
21   For these additional reasons, Plaintiff’s request for injunctive relief is flawed.
22                                          CONCLUSION
23          The City respectfully request that the Court deny Plaintiff’s Notice on the grounds
24   that (1) the requested relief is jurisdictionally barred; (2) Plaintiff has not even attempted
25   to satisfy the elements for obtaining an injunction; (3) the undisputed evidence shows that
26   the City acted for legitimate non-retaliatory reasons related to Thomas’s violation of
27   confidentiality requirements; and (4) the requested relief (which would bar the City from
28   investigating departmental witnesses for an indefinite duration) is grossly overbroad and

                                                   11
 1   wholly unsupported. Finally, because Plaintiff’s Notice is so patently flawed, this Court
 2   should award the City its attorneys’ fees incurred in preparing this response.
 3          RESPECTFULLY SUBMITTED this 13th day of September 2021.
 4                                             PIERCE COLEMAN PLLC
 5
                                               By /s/ Stephen B. Coleman
 6                                                Stephen B. Coleman
 7                                                7730 East Greenway Road, Suite 105
                                                  Scottsdale, Arizona 85260
 8                                                Attorneys for Defendant City of Phoenix
 9
10                                 CERTIFICATE OF SERVICE
            I hereby certify that on September 13, 2021, I electronically transmitted the
11
     attached document to the Clerk’s Office using the ECF System for filing and caused a
12
     copy to be electronically transmitted to all ECF registrants:
13
14    Michael Napier
      Eric R. Wilson
15    Cassidy L. Bacon
      NAPIER, BAILLIE, WILSON,
16
      BACON, & TALLONE, P.C.
17    2525 E. Arizona Biltmore Circle, Suite 135
      Phoenix, AZ 85016-0001
18    mike@napierlawfirm.com
19    ewilson@napierlawfirm.com
      clbacon@napierlawfirm.com
20    Attorneys for Plaintiff
21
     By: /s/Christina Youngberg
22
23
24
25
26
27
28

                                                  12
